                                          Case 5:19-cv-03734-EJD Document 23 Filed 03/18/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                        SAN JOSE DIVISION

                                   7
                                         MARLEN MESUTOVICH IZZETOV, et
                                   8     al.,                                              Case No. 5:19-cv-03734-EJD

                                   9                   Plaintiffs,                         ORDER SUBMITTING MOTIONS
                                                                                           WITHOUT ORAL ARGUMENT AND
                                  10             v.                                        VACATING HEARING
                                  11     TESLA INC.,
                                  12                   Defendant.
Northern District of California
 United States District Court




                                  13          In accordance with General Order 72, the motion to dismiss (Dkt. No. 13) and motion to
                                  14   strike (Dkt. No. 12) noticed for April 9, 2020 at 9:00 a.m. have been taken under submission
                                  15   without oral argument pursuant to Civil Local Rule 7-1(b). The April 9, 2020 hearing is
                                  16   VACATED.
                                  17

                                  18          IT IS SO ORDERED.
                                  19   Dated: March 18, 2020
                                  20                                                  ______________________________________
                                                                                      EDWARD J. DAVILA
                                  21                                                  United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27   CASE NO.: 5:19-CV-03734-EJD
                                       ORDER SUBMITTING MOTIONS WITHOUT ORAL ARGUMENT AND VACATING
                                  28   HEARING

                                                                                       1
